DETAILED ACTION
	This office action is in response to the amendment filed on 09 March 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Terminal Disclaimer
	The terminal disclaimer filed on 22 December 2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent 10,945,812 B1 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Status
	Claims 1-20 are currently pending: 1-20 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 09 March 2022), with respect to the rejection of claims 1-20 under 35 USC §103, have been fully considered and are not persuasive (same prior art is applied in updated rejection – see Response to Arguments).
	In view of changes made to the Specification (e.g., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 13 and 15 are rejected under U.S.C. 103 as being unpatentable over Chapoulaud et al (US 2002/0028417 A1; Chapoulaud), in view of Wen H. (US 2017/0100207 A1; Wen), and further in view of Chen et al (US 2013/0308846 A1; Chen).
RE Claim 1, Chapoulaud discloses a method for reconstructing a 3D representation of a gingiva associated with an arch form of a subject (Chapoulaud: fig. 1, ‘3D laser scanner’ 33 → ‘digitized 3D model’ 26, fig. 3A, illustrating an arch form of a subject, fig. 4A (reconstructed 3D representation of gingiva associated with an arch form); [0017], “An operator at the lab supervises the identification of landmarks and other properties and features of the scanned data. The landmarks include all of the cusps and incisal tips of the teeth, the central grooves and marginal ridges of the teeth, and gingival points on the facial and lingual sides of the teeth”), the method being executed by a processor (Chapoulaud: ‘input computer’ 30a; [0057], “An operator 28 supervises the input of data into the computer 30 ... This data may be input into the input computer 30a or another computer 30b”), the method comprising:
	acquiring a 3D representation of an arch form associated with the subject, the 3D representation including a representation of the gingiva of the subject (Chapoulaud: [0017], describing a scanning procedure for obtaining 3D scanned data of a patient’s intra-oral structures including teeth and gingival surfaces);
obtaining a plurality of segmentation loops, each one of the plurality of segmentation loops being representative of an interface between the gingiva and a respective tooth of the subject (Chapoulaud: figs. 3A (segmentation of teeth) and 4A (segmentation loops); [0071], disclosing a procedure for separating teeth from gums/gingiva, wherein separated teeth are represented as individual 3D objects (e.g., segmentation of teeth from gingiva), [0076-0078], disclosing tooth boundaries are obtained (represented by ‘loops’ – see fig. 4A));

    PNG
    media_image1.png
    777
    822
    media_image1.png
    Greyscale

generating a plurality of primary midpoints, a given primary midpoint being a midpoint between opposite facing points of a respective pair of adjacent segmentation loops (Chapoulaud: fig. 4A; [0076], disclosing calculation of midpoint coordinates MPX,Y,Z; note, as illustrated in annotated fig. 4A,  a number of Chapoulaud’s midpoint coordinates MPX,Y,Z qualify as ‘primary midpoints’ since, apparently, they are located at midpoints between opposite facing points of respective pairs of adjacent teeth (e.g. segmentation loops) – please see response to arguments);
based on the plurality of midpoints, generating a primary central curve (Chapoulaud: fig. 4A, ‘MTE’; [0076], describing derivation of mandibular trough equation (MTE));
presenting, based on the primary central curve, a first inner curve and a first outer curve, the first inner curve positioned along a first horizontal plane and the first outer curve positioned along a second horizontal plane (Chapoulaud: fig. 4A, ‘BL’ (inner curve) and ‘BB’ (outer curve); [0076], disclosing presentation of patient archform comprising mandibular trough (medial curve), boundary ‘BL’ (inner curve) and boundary ‘BB’ (outer curve)), each one of the first horizontal plane and the second horizontal plane being spaced from at least some vertices of the plurality of segmentation loops and positioned relative thereto (Chapoulaud: fig. 4A, illustrating midpoint coordinates/vertices MPX,Y,Z (medial curve) between labio-lingual pairs Li (inner curve) and La (outer curve) (relative horizontal positioning of Chapoulaud’s inner curve and outer curve is implied));
the first inner curve being offset along the first horizontal plane posteriorly relative to the plurality of segmentation loops (Chapoulaud: fig. 4A, illustrating curve BL with coordinates LiX,Y,Z); and
the first outer curve being offset along the second horizontal plane anteriorly relative to the plurality of segmentation loops (Chapoulaud: illustrating curve BB with coordinates LaX,Y,Z);
projecting the plurality of primary midpoints onto the first inner curve and the first outer curve, thereby generating a first plurality of inner midpoints and a first plurality of outer midpoints (Chapoulaud: fig. 4A, illustrating lines connecting midpoints with respective points along first inner curve BL and first outer curve BB);
generating a first segment of the reconstructed 3D representation of the gingiva by joining each one from the plurality of primary midpoints with respective ones from the first plurality of inner midpoints and from the first plurality of outer midpoints (Chapoulaud: fig. 4A, illustrating lines connecting midpoints with respective points along first inner curve BL and first outer curve BB); and
(note, this limitation is out of order) causing display of the reconstructed 3D representation of the gingiva (Chapoulaud: [0076], “an occlusal view 66 is displayed in the window 63 of the patient's mandibular arch from the high resolution digital model, as illustrated 
Still, even though Chapoulaud does not appear to expressly teach,
Wen (in the field of orthodontics treatment plans) discloses generating a 3D mesh model of intra-oral structures (Wen: fig. 3; [0016, 0056-0057], generating a 3D mesh model from scanned data, wherein the 3D mesh model comprises teeth and gums/gingiva).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wen’s 3D mesh model representation of intra-oral structures with Chapoulaud’s method of (1) representing a patient’s intra-oral structures with a 3D model comprising a first inner curve positioned along a first horizontal plane (offset posteriorly relative to segmentation loops), a central or medial curve, and a first outer curve positioned along a second horizontal plane (offset anteriorly relative to segmentation loops), (2) projecting primary midpoints onto the first inner curve and the first outer curve so the combined Chapoulaud/Wen method generates a first inner mesh curve along a first horizontal plane and a first outer mesh curve along a second horizontal plane, the first inner mesh curve being offset along the first horizontal plane posteriorly relative to the plurality of segmentation loops, and the first outer mesh curve being offset along the second horizontal plane anteriorly relative to the plurality of segmentation loops, projecting the plurality of primary midpoints onto the first inner mesh curve and the first outer mesh curve, thereby generating a first plurality of inner midpoints and a first plurality of outer midpoints. Further, the motivation for combining Wen’s method with Chapoulaud’s method would have been to make it easier for users to manipulate and/or process the combined model since it is represented as a collection of vertices representing the 3D model.
Remaining, however, even though Chapoulaud/Wen does not expressly teach,
Chen (in the field of tooth segmentation in dental images) discloses a first inner curve positioned relative to a primary central curve according to a respective predetermined position and a first outer curve positioned relative to the primary central curve according to a respective predetermined position (Chen: fig. 3A, illustrating a plurality of inner curves positioned according to a predetermined position relative to a primary central curve, and a plurality of outer curves positioned according to the predetermined position relative to a primary central curve; [0056, 0057, 0062], disclosing ‘concentric’ curves shown in fig. 3A).

RE Claim 15, Chapoulaud discloses a system for reconstructing a 3D representation of a gingiva associated with an arch form of a subject (Chapoulaud: fig. 1, illustrating a block diagram of elements making up system 10; abstract, “A system (10) and method by which an orthodontic appliance (25) is automatically designed and manufactured from digital lower jaw and tooth shape data of a patient provides for the scanning of the mouth of a patient (12) , preferably from a model (20) of the patient's mouth, to produce a three-dimensional digitized model (26) of the shapes of the patient's teeth and their positions in the patient's mouth”), the system comprising a processor configured to execute a method (Chapoulaud: fig. 1, comprising ‘computer’ 30 (processor is implied); [0057], disclosing computer/machine controller 30c), the method comprising:
	acquiring a 3D representation of an arch form associated with the subject, the 3D representation including a representation of the gingiva of the subject (Chapoulaud: [0017], describing a scanning procedure for obtaining 3D scanned data of a patient’s intra-oral structures including teeth and gingival surfaces).
Further, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 2, Chapoulaud/Wen/Chen teaches the method of claim 1, and Chapoulaud further discloses the first horizontal plane and the second horizontal plane comprise a same horizontal plane (Chapoulaud: fig. 4A; [0076], disclosing user may select points pictured in fig. 4A, such that selected points may be in the same horizontal plane).
	RE Claim 3, Chapoulaud/Wen/Chen discloses the method of claim 1, and Chapoulaud also teaches/suggests the first horizontal plane and the second horizontal plane are spaced from each other (Chapoulaud: fig. 4A; [0076], disclosing user may select points B and BL points may be in different horizontal planes (e.g., spaced from each other)).
RE Claim 13, Chapoulaud/Wen/Chen discloses the method of claim 1, and Chapoulaud also teaches using the reconstructed 3D representation of the gingiva to plan an orthodontic treatment (Chapoulaud: [0013], “Another objective of the present invention is to improve the practice of orthodontics by aiding the practitioner in achieving optimal treatment of patients and in more accurately determining and precisely achieving the placement of a patient's teeth, and particularly in enabling the performance of an orthodontic appliance and the results of orthodontic treatment to more closely conform to the appliance design and treatment plan”).

Claims 7-8, 11 and 18 are rejected under U.S.C. 103 as being unpatentable over Chapoulaud, in view of Wen, and Chen, further in view of Rohaly et al (US 2010/0281370 A1; Rohaly).
	RE Claims 7 and 18, Chapoulaud/Wen/Chen discloses the method of claim 1, the system of claim 15, and Chapoulaud in addition teaches the 3D representation of the arch form further includes a representation of a plurality of teeth of the subject (Chapoulaud: fig. 4A, illustrating a 3D archform comprising teeth of a patient), and generating a preliminary segmentation loop based on segmentation of respective representations of the gingiva and the plurality of teeth on the 3D representation of the arch form (Chapoulaud: fig. 3A, illustrating a low resolution scanning of a patient’s lower dental arch (interpreted as a preliminary segmentation implicitly comprising a plurality of segmentation loops)).
Yet, even though Chapoulaud/Wen/Chen fails to expressly disclose,
	Rohaly (in the field of 3D dentition modeling) teaches identifying in a preliminary segmentation loop a plurality of points (Rohaly: [0007], disambiguating surface features with margins/visible boundaries (interpreted as segmenting features), [0012], “The point on the surface may be a point on a continuous line formed by a plurality of points on the surface. The continuous line may form a closed loop”); and adjusting a distance between at least some of the points, to generate the segmentation loop (Rohaly: [0012], disclosing that points of a continuous line forming a closed loop may be moved (therein adjusting distance between points)).

RE Claim 8, Chapoulaud/Wen/Chen/Rohaly teaches the method of claim 7, and Chapoulaud implicitly discloses the segmenting comprises applying one or more of the following functions: thresholding, clustering, edge detection, smoothing, and closing the loop (Chapoulaud: fig. 3A (interpreted as using binary thresholding, at the very least, to generate the binary image presented in fig. 3A)).
RE Claim 11, Chapoulaud/Wen/Chen/Rohaly discloses the method of claim 7, and Rohaly further teaches the distance between the at least some of the vertices is adjusted to be equal (Rohaly: [0012], disclosing that points of a continuous line forming a closed loop may be moved (therein adjusting distance between points); please note, one of ordinary skill in the art may move points in such a way that at least some of the points may be equidistant from each other).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Rohaly’s method of moving points so that distances between some of them are equidistant with Chapoulaud/Wen/Chen/Rohaly’s method in order to improve the appearance of segmented loops when displayed.

Claims 9 and 19 are rejected under U.S.C. 103 as being unpatentable over Chapoulaud, in view of Wen, and Chen, further in view of Wen et al (WO 2006/050452 A2; Wen’452).
	RE Claims 9 and 19, Chapoulaud/Wen/Chen discloses the method of claim 1, the system of claim 15, and even though Chapoulaud/Wen/Chen does not appear to expressly teach,
Wen’452 discloses generating, between a given pair of adjacent segmentation loops of the plurality of segmentation loops, an outer arc and an inner arc for interconnecting the given pair of adjacent segmentation loops, thereby generating a primary border curve (Wen’452: fig. 117, illustrating an inner arc and an outer arc (labeled as 8220) between segmentation loops (appear to be labeled as 8210), such that by extension Wen’452’s curve 8220 becomes a primary border curve when applied to a plurality of adjacent segmentation loop pairs in an arch form).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wen’452’s inner arc and outer arc for inter-connecting a pair of adjacent segmentation loops with Chapoulaud/Wen/Chen’s system comprising a method of generating a plurality of segmentation loops so the combined method can present a more realistic representation of a primary border curve, complete with arcs between teeth.

Claims 12 and 14 are rejected under U.S.C. 103 as being unpatentable over Chapoulaud, in view of Wen, and Chen, further in view of Roschin et al (US 2020/0107915 A1; Roschin).
	RE Claim 12, Chapoulaud/Wen/Chen teaches the method of claim 1, and although Chapoulaud/Wen/Chen does not expressly disclose,
Roschin (in the same field of endeavor) teaches wherein the primary central curve is generated using a Bezier curve (Roschin: fig. 4b; [0047], parametric model is a quadratic Bezier curve, [0062], disclosing parametric model is applied to tooth features to generate a smooth central curve representative of a patient’s dental arch).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Roschin’s primary central curve generated using a Bezier curve with Chapoulaud/Wen/Chen’s method, thereby improving the appearance of the central curve (see Roschin, figs. 4A and 4B).	
RE Claim 14, Chapoulaud/Wen/Chen teaches the method of claim 1, but even though Chapoulaud/Wen/Chen does not appear to expressly disclose,
Roschin teaches the 3D representation of the gingiva comprises a plurality of mesh elements which are not ordered (Roschin: [0011], “The 3D scan can generate a 3D mesh of points representing the patient's arch, including the patient's teeth and gums” (unordered elements)), and the generated 3D representation of the gingiva comprises a plurality of ordered mesh elements (Roschin: [0017], “segmentation can be performed by a computing system by evaluating data (such as three-dimensional scan, or a dental impression) of the patient's teeth or arch to separate the 3D mesh of points into individual teeth and gums” (ordered mesh elements comprise individual teeth and gums/gingiva)).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Roschin’s method of generating ordered mesh elements from unordered mesh elements in a 3D representation of a gingiva associated with an arch form with Chapoulaud/Wen/Chen’s method, with the expected benefit of making the processing of mesh elements faster and more flexible since ordered mesh elements are typically labeled and can therefore have class/label-specific processing applied to them.
Allowable Subject Matter
Claims 4-6, 10, 16-17 and 20 are objected to as being dependent upon a rejected base claim (claims 1 and 15, respectively), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claim 4, Chapoulaud/Wen/Chen discloses the method of claim 1.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the projecting the plurality of primary midpoints onto the first inner mesh curve and the first outer mesh curve is based on respective proportional coefficients, a given one of the respective proportional coefficients being indicative of a ratio between a length of the primary central curve and that of a respective one of the first inner mesh curve and the first outer mesh curve.”.
As per claims 5 and 16, Chapoulaud/Wen/Chen discloses the method of claim 1, and the system of claim 15.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “further comprising generating a second segment of the reconstructed 3D representation of the gingiva by: generating, based on the primary central curve, a second inner mesh curve and a second outer mesh curve, the 
As per claims 10 and 20, Chapoulaud/Wen/Chen/Wen’452 teaches the method of claim 9, and the system of claim 19.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “further comprising generating, between the given pair of adjacent segmentation loops of the plurality of segmentation loops, a tween curve originating in a respective one of the plurality of primary midpoints, the tween curve extending through the outer arc and the inner arc, thereby generating a plurality of tween curves; and wherein the joining each one from the plurality of primary midpoints with respective ones from the first plurality of inner midpoints and from the first plurality of outer midpoints is based on a respective one of the plurality of tween curves”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Response to Arguments
Applicant’s arguments filed 09 March 2022 have been fully considered, but they are not persuasive.
In view of arguments presented by Applicants with respect to unamended claim limitations and/or amended limitations rejected under the same prior art of record, the Examiner will respond with the following rebuttal arguments.
	Issue: Rejection of Claims under 35 U.S.C. §103.
	Regarding Claim 1, Applicants argue on pp.2- of their remarks, “none of the references cited by Examiner, whether individually or in combination, teach, disclose or even remotely suggest at least the following feature of the currently claimed subject matter (emphasis added) ... generating a plurality of primary midpoints, a given primary midpoint being a midpoint between opposite facing points of a respective pair of adjacent segmentation loops”, where “Chapoulaud appears to be directed to a method including i) applying a pre-generated grid to a 3D image of a mandibular; ii) selecting, such as by an operator, intersection points between the mandibular boundaries (inner and outer curves, indicated in squares in Figure above) and the pre-generated grid; and iii) determining midpoints (highlighted in Figure above) between each respective pair of the intersection points to carry out bracket manufacturing procedures”.
	“By contrast”, the Applicants continue, “the currently claimed method is directed to determining the midpoints as points between opposite facing points of respective pairs of adjacent segmentation loops … Thus, it is submitted that Chapoulaud fails to disclose at least the above-noted feature of the presently amended claim 1”.
	In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a method of determining midpoints as points between opposite facing points of respective pairs of adjacent segmentation loops) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the Applicants have not recited a procedure, a method or steps for finding primary midpoints using pairs of adjacent segmentation loops. As recited, Applicants have merely claimed ‘generating’ a plurality of primary midpoints, and recited a definition of a primary midpoint as ‘a midpoint between opposite facing points of a respective pair of adjacent segmentation loops’.

    PNG
    media_image2.png
    497
    526
    media_image2.png
    Greyscale

	In view of Chapoulaud’s description of generating midpoints MPX,Y,Z in [0076], and annotated fig. 4A above, it is the examiner’s position that one of ordinary skill in the art would interpret Chapoulaud’s midpoint position (any one of the midpoints indicated by arrows) as a midpoint between opposite points of respective pairs of adjacent teeth/segmentation loops. As such, they meet Applicants’ definition of a ‘primary midpoint’, and therefore qualify as a ‘primary midpoint’.  
	Further, since there at least two ‘primary midpoints’ shown in Chapoulaud’s annotated fig. 4A, Chapoulaud also teaches ‘generating a plurality of primary midpoints’.
	Therefore, the examiner disagrees with Applicants position, “claim 1 as amended is novel and non-obvious over the references of record”.
	Regarding Claim 15, Applicants assert, “[i]ndependent claim 15 recites features similar to those of claim 1 referenced above; and thus, is also believed to be patentable over 
	In reply, the examiner disagrees since the Applicants have not argued persuasively with respect the rejection of claim 1 under 35 U.S.C. §103 in view of the prior art of record, and have not presented arguments specific to the limitations of claim 15.
	Regarding Claims 3 and 13, Applicants state, “[c]laims 3 and 13 recite additional features of the invention and therefore are also believed to be patentable under 35 U.S.C. 103 for at least the reasons discussed above with respect to the amended independent claim 1”.
	In reply, the examiner disagrees since the Applicants have not argued persuasively with respect the rejection of claim 1 under 35 U.S.C. §103 in view of the prior art of record, and have not presented arguments specific to the limitations of claims 3 and 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611